     Case 1:11-cv-00691-LAK-RWL Document 2627 Filed 04/30/21 Page 1 of 1




                                     GLAVIN PLLC
                                   2585 Broadway #211
                                 New York, New York 10025
                                      646-693-5505

                                                    April 30, 2021


VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:    United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
        I represent the United States and write in response to the Court’s April 30, 2021 order
directing counsel to “confer and propose a briefing schedule. . .no later than April 30 at 6:00
p.m.” for “Defendant Steven Donziger’s recently filed motion for reconsideration and motion to
dismiss.” Dkt. 276.
       We have conferred and the parties propose the following briefing schedule: the Special
Prosecutor’s response to the motion filed by Tuesday, May 4, 2021, and the defense’s reply filed
by Thursday, May 6, 2021.


                                                    Respectfully submitted,


                                                    _______/s/______________________
                                                    Rita M. Glavin

                                                    Special Prosecutor on behalf
                                                    of the United States
